By the Court.*—Ingraham, P. J.
We are of the opinion that the lease compels a renewal, and that one party is bound to give and the other to accept such renewal. The rent, if changed, is to be fixed by arbitrators chosen by the parties, and no notice was necessary from the lessee before the expiration of the lease.
We think a court of equity can compel the parties to perform this covenant of renewal. If the landlord declines to name an arbitrator on his part, the same can be ascertained by the court, or the lease renewed at the old rent.
What was said in Greason a. Keteltas (17 N. Y., 491) was not necessary to the decision of that case, and can hardly be considered as conclusive in this case.
This case also differs from the one cited, in that the obligation here to renew is absolute; in the other it was at the option of the lessee.
The order appealed from should be afiirmed.

 Present, Ingraham, P. J., Clerke and Sutherland, JJ.